Bell, Presiding Judge.
T. Malone Sharpe brought this action against D. B. Smith and J. H. Smith to recover attorney’s fees for legal services rendered by Sharpe. The evidence showed that Pauline Morgan and Mrs. Laurie Moses sued the Smiths to enjoin them from cutting timber on certain land and to adjudicate title to the land. Sharpe agreed to represent the Smiths as their attorney for a fee of $500. At that time the amount of land involved in the dispute was one tract of 37.2' acres. Later, Pauline Morgan and Mrs. Moses amended their petition to bring into controversy numerous tracts comprising several hundred acres. The evidence thus authorized the jury to find the plaintiff here rendered additional necessary services not contemplated by the original agreement between plaintiff and defendants and to return a verdict for plaintiff of $1,000, which included an amount *839for the additional services on a quantum meruit basis, less a credit of $300 which had been previously paid to plaintiff. Where one contracts to render services to another and performs additional services which are not contemplated in the original agreement and which are accepted by the latter, a promise is implied to pay the reasonable value of the additional services and a recovery in quantum meruit is authorized. Code § 3-107; Rushing v. Jones, 68 Ga. App. 300 (22 SE2d 675); Wyatt v. Murray, 90 Ga. App. 138, 141 (4) (82 SE2d 159). The defendants’ enumerations of error are without merit.
Submitted March 9, 1966
Decided June 16, 1966.
Ralph U. Bacon, for appellants.
T. Malone Sharpe, for appellee.

Judgment affirmed.


Jordan and Eberhardt, JJ., concur.